[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO INTERVENE #102
On August 9, 1995, John Pirri filed a motion to intervene as a party defendant in the zoning appeal. The motion alleges that he is the title holder and owner of the subject property. "A person can intervene under C.G.S.A. § 52-107 and section 99 of the Practice Book as a matter of right if he has an interest which the judgment of the court will affect." R. Fuller, Connecticut Practice — Practice Book Annotated, Land Use Law and Practice, § 27.12, p. 497 (1993); see also Horton v. Meskill,187 Conn. 187, 191, 445 A.2d 579 (1982). John Pirri has a direct and immediate interest in the outcome of the appeal. The motion to intervene is granted.
THIM, JUDGE